201 F.2d 889
In the Matter of NEW STRAND THEATRE, Inc., Bankrupt. Morris Ratett, Appellant, Leo Kaplan, Trustee in Bankruptcy of New Strand Theatre, Inc., Appellee.
No. 186.
Docket 22599.
United States Court of Appeals Second Circuit.
Argued February 2, 1953.
Decided February 4, 1953.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Gainsburg, Gottlieb, Levitan & Cole and Samuel Gottlieb, New York City, for appellant.
Levin & Weintraub and Benjamin Weintraub, New York City, for appellee.
Leo A. Greenbaum, New York City, for creditors.
Before SWAN, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed on opinion below. 109 F.Supp. 350.